DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) ordered list generation circuitry to receive an excluded tag vector comprising a plurality of fields, where each field is associated with a tag value in said plurality of tag values and identifies whether the associated tag value is excluded from use, the ordered list generation circuitry being arranged to generate, from said excluded tag vector, an ordered list of non-excluded tag values. This judicial exception is not integrated into a practical application because all of the above limitations encompass steps that a person would perform when sorting based on a select criteria (i,e. tag value) and each step can be practically be performed in the mind as a mental step. Nothing in the claim precludes the steps of sorting and categorizing from being performed in the human mind as mental steps grouping abstract ideas - that is, directed to a judicial exception under Prong 1 of Step 2A. 
The claim(s) recite(s)   10count determination circuitry to determine, using said excluded tag vector and an identified start tag value, a count value indicative of a number of non-excluded tag values occurring in a region of the excluded tag vector bounded by an initial field and a field corresponding to said start tag value. This judicial exception is not integrated into a practical application because all of the above limitations encompass steps that a person would perform when judging/evaluating based on a select criteria (i,e. tag value) and each step can be practically be performed in the mind as a mental step. Nothing in the claim precludes the steps of evaluating and judging from being performed in the human mind as mental steps grouping abstract ideas - that is, directed to a judicial exception under Prong 1 of Step 2A.
The claim(s) recite(s)   10tag selection circuitry to determine the selected tag value from said ordered 15list based on said count value and an identified offset, the identified offset indicating a required number of non-excluded tag values between said start tag value and said selected tag value. This judicial exception is not integrated into a practical application because all of the above limitations encompass steps that a person would perform when judging/evaluating based on a select criteria (i,e. tag value and offset) and each step can be practically be performed in the mind as a mental step. Nothing in the claim precludes the steps of evaluating and judging from being performed in the human mind as mental steps grouping abstract ideas - that is, directed to a judicial exception under Prong 1 of Step 2A.

Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field.	
Though the claim recites an ordered list generation circuit, a count determination circuit and a tag selection circuit are recited at a high level of generality i.e., as a generic system performing generic computer functions of sorting, judging and evaluating. These additional elements, considered in the context of sorting, judging and evaluating as a whole, do not integrate the abstract idea into a practical  sorting, judging and evaluating. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, claim 1 is not integrated into a practical application.
Under Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer circuit/elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The circuits as recited do not provide any requisite of what the circuit comprises and how its components achieve the sorting, judging and evaluating. 
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because this claim’s preamble is not “necessary to give life, meaning, and vitality” to the claim.
Claims 2-16 do not include language that would preclude the steps of sorting, judging and evaluating, of claim 1 from practically being performed in the human mind, nor with respect to the individual claims.  Further limitations defining the sorting, judging and evaluating do not integrate into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The circuits as recited does not provide any requisite of what the system comprises and how its components achieve the sorting, judging and evaluating.

Claims 17 is the method claim corresponding to the apparatus claim 1 and rejected under the same reasons set forth in connection with the 101 rejection of claim 1.
Claims 18 is the apparatus claim corresponding to the apparatus claim 1 and rejected under the same reasons set forth in connection with the 101 rejection of claim 1.

No Prior Art has been applied.
Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131


/BABOUCARR FAAL/Primary Examiner, Art Unit 2138